Miller, Judge.
Kenneth Hancock was tried by a jury for the offenses of criminal trespass (two counts) and battery. He was acquitted of criminal trespass (unauthorized remaining upon land) and battery but was convicted of criminal trespass (unauthorized entry upon land). For this misdemeanor offense, Hancock was sentenced to 12 months probation. He appeals on the ground that the court failed to consider certain conflicting evidence at trial.
Hancock failed to have the misdemeanor trial transcribed and failed to construct a record of the trial, which was his obligation if he desired to show he preserved his objections at trial.1 “It cannot be presumed from a silent or non-existent transcript of a hearing below that a proper objection was interposed, and hence we must conclude that these enumerations are waived.”2 As nothing in the pretrial filings reflects an objection by Hancock or a ruling by the court on this matter, . Hancock is precluded from raising the evidentiary issue on appeal.3

Judgment affirmed.


Pope, P. J., and Smith, P. J., concur.


 Holder v. State, 239 Ga. App. 821 (522 SE2d 59) (1999); see also Ward v. State, 188 Ga. App. 372, 374 (3) (373 SE2d 65) (1988).


 (Citation and punctuation omitted.) Holder, supra, 239 Ga. App. at 821, applying Boles v. Lee, 270 Ga. 454, 455 (1) (511 SE2d 177) (1999).


 Holder, supra, 239 Ga. App. at 821.